      Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 1 of 8




1    BLEICHMAR FONTI & AULD LLP                          QUINN EMANUEL URQUHART
     Lesley Weaver (Cal. Bar No.191305)                  & SULLIVAN, LLP
2    Angelica M. Ornelas (Cal. Bar No. 285929)           Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)               andrewschapiro@quinnemanuel.com
3    555 12th Street, Suite 1600                         191 N. Wacker Drive, Suite 2700
     Oakland, CA 94607                                   Chicago, IL 60606
4    Tel.: (415) 445-4003                                Tel: (312) 705-7400
     Fax: (415) 445-4020                                 Fax: (312) 705-7401
5    lweaver@bfalaw.com
                                                         Stephen A. Broome (CA Bar No.
     DICELLO LEVITT GUTZLER
6                                                        314605)
     David A. Straite (admitted pro hac vice)
     One Grand Central Place                             stephenbroome@quinnemanuel.com
7    60 East 42nd Street, Suite 2400                     Viola Trebicka (CA Bar No. 269526)
     New York, New York 10165                            violatrebicka@quinnemanuel.com
8    Tel.: (646) 933-1000                                865 S. Figueroa Street, 10th
     dstraite@dicellolevitt.com                          Floor Los Angeles, CA 90017
9                                                        Tel: (213) 443-3000
     Amy E. Keller (admitted pro hac vice)               Fax: (213) 443-3100
10   Ten North Dearborn Street, 6th Fl.
     Chicago, Illinois 60602
     Tel.: (312) 214-7900                                Counsel for Defendant; additional counsel
11                                                       listed in signature blocks below
     akeller@dicellolevitt.com
12   SIMMONS HANLY CONROY LLC
     Jason ‘Jay’ Barnes (admitted pro hac vice)
13   Mitchell M. Breit (admitted pro hac vice)
     An Truong (admitted pro hac vice)
14   112 Madison Avenue, 7th Floor
     New York, NY 10016
15   Tel.: (212) 784-6400
     Fax: (212) 213-5949
16   jaybarnes@simmonsfirm.com

17   Counsel for Plaintiffs

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
19

20   PATRICK CALHOUN, et al., on behalf of           Case No. 5:20-cv-5146-LHK-SVK
     themselves and all others similarly situated,
21         Plaintiffs,                               JOINT SUBMISSION PURSUANT TO
                                                     DKT. 241 RE: ESI SEARCH TERMS
22         v.
                                                     Hon. Susan van Keulen, USMJ
23   GOOGLE LLC,
         Defendant.
24

25
                                                   1               Case No. 5:20-cv-5146-LHK-SVK
26                                  JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
       Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 2 of 8


     July 23, 2021
1
     Submitted via ECF
2
     Magistrate Judge Susan van Keulen
3    San Jose Courthouse
     Courtroom 6 - 4th Floor
4    280 South 1st Street
     San Jose, CA 95113
5
     Re: Joint Submission re: ESI Search Terms
6    Calhoun v. Google LLC, Case No. 5:20-cv-5146

7    Dear Magistrate Judge van Keulen:

8          Pursuant to Your Honor’s Order dated July 8, 2021 in Calhoun, et al. v. Google LLC (Dkt.

9    No. 241), the parties jointly submit this statement containing a joint summary of the status of ESI

10   search terms negotiations since the July 8, 2021 hearing and the parties’ respective positions with

11   respect to outstanding disputes over search terms.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                    2               Case No. 5:20-cv-5146-LHK-SVK
26                                   JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
        Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 3 of 8


     JOINT STATEMENT:
 1
          Since the July 8, 2021 hearing, the parties have exchanged various correspondence and
 2 proposals as they negotiate ESI search terms. The substance of those efforts is as follows:

 3         On July 12, Google sent counsel a letter (i) clarifying that there are a total of 36 undisputed
   terms (not 24), and 27 disputed terms, and (ii) confirming that these undisputed terms were run
 4 against the 24 custodians identified as of that date. Google also provided (i) updated total and unique
   hit counts for the disputed terms run across the documents of these 24 custodians; and (ii)
 5 descriptions of NR documents that hit on 12 of the disputed terms. (Google already provided NR
   analysis for the remaining 15 terms in dispute prior to the July 8 hearing.)
 6
           On July 13, Plaintiffs proposed an initial round of revisions to 22 of the 27 disputed terms
 7 and withdrew one term (i.e., <priva*>).

 8        On July 16, Google (i) identified its 25th custodian and (ii) provided updated total and unique
   hit counts after running the July 13 revisions against all 25 ESI custodians. The resulting total
 9 document hit count was over 7.5 million (7.9 million with families). To aid more meaningful
   modifications, Google also provided Plaintiffs with the total and unique hit counts for deconstructed
10 terms.

11         On July 20, Plaintiffs provided additional modifications to the disputed terms and withdrew
   a second term. The additional modifications reduced the total document hit count to 3.1 million (and
12 3.3 million with families). On July 22, Google requested further modifications to the remaining 25
   terms and Plaintiffs proposed further revisions to the search term (No. 13) with the most number of
13 hits. Google agreed to run two additional terms.

14          Although the parties have made good progress negotiating the disputed terms, they have
     now reached an impasse. The 23 disputed terms and their associated hit counts are enclosed
15   herewith as Exhibit A.

16   PLAINTIFFS’ STATEMENT:
             At the July 8 hearing, the parties confirmed that 27 ESI Search Terms remained in dispute,
17   and since then Plaintiffs thus bent over backwards to reduce the raw volume of hits:
       • Plaintiffs removed two Search Terms entirely, reducing the disputed terms to 25.
18     • Plaintiffs repeatedly proposed modifications to the remaining terms, including narrowing the
           limiters from “/100” to “/50,” consistent with the same limiter used by the Court in the search
19         for Officer and Director documents, Dkt. No. 181-1.
       • The result of these efforts was to reduce the 7.5 million hits to 2.9 million hits, and even more
20         importantly, to reduce the “unique hits” to 1.4 million.
       • Last night, Plaintiffs proposed yet further modifications to Search Term No. 13, which is
21         currently responsible for more than 1 million hits.
     Unfortunately, all of Plaintiffs’ compromises, modifications and even wholesale withdrawal of two
22   terms have hit a wall. Google refuses to compromise other than to accept 2 of the remaining 25
     disputed terms, even after Plaintiffs agreed to substantially limit each term.
23           Plaintiffs respectfully submit that Plaintiffs’ proposed search strings, as modified over that
     past two weeks, are not overbroad. Of the total hits generated across the strings disputed as of July
24   22, only about 17% of those hits are unique. This means the search strings are hitting on
     substantially similar documents, suggesting that the terms are narrowly tailored. Were the range of
25
                                                     3               Case No. 5:20-cv-5146-LHK-SVK
26                                    JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
       Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 4 of 8


     uniqueness to fall on a high percentage, e.g., 80%, then that would indicate an overbroad search
 1   term. None of Plaintiffs’ proposed strings reach such an extreme threshold.
              Furthermore, these “hits” are not the same thing as documents. They do not take into
 2   account the de-duplication that will take place once Google transfers the data from its staging
     database to its review platform. For example, in the current database, 4.6% of the documents have
 3   more than 10 recipients, 10% have more than 5 recipients, and another 10% have between 2 and 5
     recipients, all of which would have been counted multiple times in the hit counts, but not accurately
 4   reflect true burdens. The counts also do not take into account that email threading will reduce
     Google’s review burden. For example, there is a document in Google’s current production
 5   consisting of an email thread with 14 segments and a “hit” in the first segment; this document
     would be counted 14 times for the hit count, but reviewed only once.1 And they do not take into
 6   account that multiple Google custodians will possess the same document. The size of the document
     population Google will ultimately review is certain to be far less than the number of hits disputed
 7   here.
              Finally, even if the 1.4 million unique hits were each associated with non-duplicative
 8   documents, that would still not be an undue burden given the magnitude and complexity of this
     case. To date, Google has only produced approximately 22,980 documents totaling approximately
 9   73,000 pages. Even taking into account the 80,000 pages in the queue for production, this falls
     woefully short of the total number of documents (not hits) likely to be produced here. See, e.g.,
10   Klein v. Facebook, No. 5:20-cv-08570-LHK, Dkt. No. 114 (defendant produced over 12 million
     pages of documents); In re Juul Labs, Inc., No. 3:19-md-02913-WHO, Dkt. No. 2034 at 2
11   (defendant produced 5.8 million documents totaling 21.4 million pages); In re Anthem, Inc. Data
     Breach Litig. No. 5:15-md-02617-LHK, Dkt. No. 869-7 ¶ 2 (plaintiffs reviewed 3.8 million pages
12   of documents); In re Yahoo! Customer Data Security Breach Litig., No. 16-md-02752-LHK, Dkt.
     No. 330-2 ¶¶ 4, 8 (over 9 million pages of documents produced in class action involving 500 million
13   user accounts).
             If the Court were to decide that Google has met its burden of demonstrating undue
14   burdens, Plaintiffs offer two additional compromises: First, Google could bulk-produce all non-
     privileged documents that hit on the disputed search terms, subject to review for privilege, per the
15   parties’ Rule 502(d) stipulation, which already has a bulk-production provision approved by this
     Court. See In re Actavis Holdco U.S., Inc., 2019 WL 8437021, at *1 (3d Cir. Dec. 6, 2019)
16   (affirming production of all documents that hit on search terms after conducting a privilege
     review but “without a manual relevance review”). Alternatively, Plaintiffs remain willing (as they
17   first proposed in May) to reach agreement on a technology assisted review (“TAR”) protocol on
     an expedited basis, which will reduce the burden and expense of a traditional linear review. See
18   Moore v. Publicis Groupe, 287 F.R.D. 182, 183, 193 (S.D.N.Y. 2012), adopted sub nom. Moore
     v. Publicis Groupe SA, 2012 WL 1446534 (S.D.N.Y. Apr. 26, 2012) (urging parties to consider
19   TAR “for use in large-data-volume cases where it may save . . . significant amounts of legal fees
     in document review.”).
20
    GOOGLE’S STATEMENT:
21         The Court admonished Plaintiffs to “be sensible” by “narrow[ing]” their “incredibly broad
   terms” so Google can “run a more meaningful search.” 7/8/21 Hrg. Tr. at 22:21-24. Despite the
22 Court’s statement, three rounds of revisions, and Google’s considerable efforts, Plaintiffs continue
   to overreach. This scorched-earth approach has forced Google to incur needless costs while trying
23 to resolve these rudimentary disputes. To move discovery along, Google asks the Court to set a cap
   on the number of document hits commensurate with the time remaining for fact discovery.
24
        1
25          GOOG-CALH-00064271.
                                                    4               Case No. 5:20-cv-5146-LHK-SVK
26                                   JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
         Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 5 of 8


            Plaintiffs’ July 13 Revisions Were Largely Cosmetic and Did Little to Move the Needle.
 1 To drive meaningful negotiations, Google provided an NR analysis for each disputed term detailing
   the large swaths of irrelevant documents captured. Plaintiffs ignored that analysis, choosing instead
 2 to (i) withdraw just one of nearly 16,000 deconstructed terms, and (ii) make superficial tweaks that
   left intact egregious terms with disproportionately high counts. To boot, they failed to revise Terms
 3 8, 29, and 29a—each of which was responsible for 1.6 to 3.8 million hits. Not surprisingly, such
   meager edits only shaved off a mere 1.1 million hits. Google promptly provided hit reports. In the
 4 hopes of encouraging more meaningful revisions, Google also gave Plaintiffs even more data
   showing total and unique counts for thousands of deconstructed terms and recommended specific
 5 fixes to address Google’s burden and scope objections. Plaintiffs repeatedly insisted on receiving
   these hit counts from Google; they now baselessly attack them as an “artificially inflat[ed]” metric,
 6 impeding further progress. But see 7/8/21 Hrg. Tr. at 28:23-29:7.
            Plaintiffs’ July 20 and 23 Revisions Ignore Expansive Terms Driving Up the Count.
 7 Plaintiffs’ practice of negligible revisions continued despite the mountains of data they possess. The
   Court need look no further than Exhibit A for confirmation that the terms still suffer from glaring
 8 deficiencies and are not tailored to relevant discovery—a point that Plaintiffs do not (and cannot)
   refute. For example: (i) Term 23, with over 700,000 hits, includes the term <question* /25 Chrome>
 9 and (ii) Term 12, with nearly 480,000 hits, includes the term <Chrome /25 sometimes>. Worse,
   Plaintiffs still seek over 31 standalone terms like Term 29a and Term 8 (e.g., <sync> and <client
10 ID>)—creating the false impression that other terms have “low” unique counts (which is a central
   theme of Plaintiffs’ position statement and argument). There can be no doubt that these terms will
11 pull in an exorbitant volume of NR ESI (and Plaintiffs cite no authority compelling such a
   burdensome review for facially overbroad and irrelevant terms).2 Given the extensive NR analysis
12 and the Court striking down even narrower terms in Brown, further tailoring is needed.
            A Court-Ordered Cap of 350,000 Document Hits Is Appropriate. The Court previously
13 deemed it “premature” to order a cap, affording the parties one final chance to meet and confer to
    narrow the search terms. Id. at 13:11. It is now apparent that a cap on the document hits is the only
14 way to (i) appropriately narrow these terms; and (ii) ensure Google can timely review and produce
    these documents, including for noticed depositions. Google previously explained the rationale for
15 a 350,000 document hit cap. See Dkt. No. 228 at 6. Such a review will take five weeks to complete,
    assuming a team of 50 reviewers. Conversely, a review of 2.9 million document hits would take
16 over nine months—which is hardly proportional and would grossly exceed the time allotted for fact
    discovery.3 Plaintiffs cannot have it both ways: having refused to extend the schedule, they cannot
17 now seek 2.9 million document hits,4 which will require several more months to review than the

18

19   2
       For example, as confirmed by Google’s NR analysis, these terms would capture ESI noting Chrome sometimes
     renders fonts larger than other browsers, apps that sync music, discussions about “Client IDs” that do not bear on
20   Plaintiffs’ claims, and bugs specific to users with sync enabled (e.g., missing bookmarks on a synced device).
     3
       As Exhibit A reveals, many terms are so overbroad and untethered as to not be relevant to the claims or defenses, as
21   well as burdensome. The Court limited the parties to one page plus an attachment for disputed terms; should the
     Court grant Google permission, it will file an affidavit corroborating the burden associated with the disputed terms.
     Google also welcomes the opportunity to correct the many misstatements Plaintiffs make about (i) Google’s review
22
     process (e.g., Plaintiffs vastly overestimate how much last-in-time and de-duplication will reduce Google’s burden),
     and (ii) the FRE 502(d) stipulation that the parties entered, which does not obligate a party to mass produce
23   documents, through TAR or otherwise, contrary to Plaintiffs’ assertion. See Dkt. 103, ¶ 1 (simply providing that an
     inadvertent production of a protected document “as part of a mass production is not itself a waiver in this case”).
     4
24     Plaintiffs’ authorities miss the mark, as none address the propriety of running facially overbroad and burdensome
     terms like those sought here, nor do they obligate Google to review millions of documents from such facially
25   overbroad and burdensome terms in the few months remaining in the case’s fact discovery schedule.

                                                           5               Case No. 5:20-cv-5146-LHK-SVK
26                                          JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
          Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 6 of 8


         schedule can accommodate, creating outsized burdens for Google’s document review process,
1        document review team, discovery vendor, and counsel.5

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     5
24     Likewise, Plaintiffs cannot decry the volume of Google’s custodial productions now, particularly where this very
     dispute over search terms has obstructed Google’s ability to complete its review and production efforts since
25   February.

                                                           6               Case No. 5:20-cv-5146-LHK-SVK
26                                          JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
        Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 7 of 8




 1 DATED: July 23, 2021

 2
     BLEICHMAR FONTI & AULD LLP                    QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
 3
   By:/s/ Lesley Weaver                            By: /s/ Andrew H. Schapiro
 4 Lesley Weaver (Cal. Bar No. 191305)
                                                   Andrew H. Schapiro (admitted pro hac vice)
   Angelica M. Ornelas (Cal. Bar No. 285929)       andrewschapiro@quinnemanuel.com
 5 Joshua D. Samra (Cal. Bar No. 313050)
   555 12th Street, Suite 1600                     191 N. Wacker Drive, Suite 2700
                                                   Chicago, IL 60606
 6 Oakland, CA 94607
   Tel.: (415) 445-4003                            Telephone: (312) 705-7400
                                                   Facsimile: (312) 705-7401
 7 Fax: (415) 445-4020
   lweaver@bfalaw.com
   aornelas@bfalaw.com                             Stephen A. Broome (CA Bar No. 314605)
 8
   jsamra@bfalaw.com                               sb@quinnemanuel.com
                                                   Viola Trebicka (CA Bar No. 269526)
 9 DICELLO LEVITT GUTZLER
                                                   violatrebicka@quinnemanuel.com
                                                   865 S. Figueroa Street, 10th Floor
10 By:/s/ David A. Straite____________
                                                   Los Angeles, CA 90017
   David A. Straite (admitted pro hac vice)
                                                   Telephone: (213) 443-3000
11 One Grand Central Place
   60 East 42nd Street, Suite 2400                 Facsimile: (213) 443-3100
12 New York, New York 10165
   Tel.: (646) 933-1000                            Jomaire Crawford (admitted pro hac vice)
   dstraite@dicellolevitt.com                      jomairecrawford@quinnemanuel.com
13
                                                   51 Madison Avenue, 22nd Floor
   Amy E. Keller (admitted pro hac vice)           New York, NY 10010
14 Ten North Dearborn Street, 6th Fl.
                                                   Telephone: (212) 849-7000
   Chicago, Illinois 60602                         Facsimile: (212) 849-7100
15 Tel.: (312) 214-7900
   akeller@dicellolevitt.com
                                                   Josef Ansorge (admitted pro hac vice)
16
                                                   josefansorge@quinnemanuel.com
   SIMMONS HANLY CONROY LLC                        Carly Spilly (admitted pro hac vice)
17
                                                   carlspilly@quinnemanuel.com
   By:      /s/ Jay Barnes                         1300 I Street NW, Suite 900
18 Jason ‘Jay’ Barnes (admitted pro hac vice)
                                                   Washington D.C., 20005
   An Truong (admitted pro hac vice)
                                                   Telephone: (202) 538-8000
19 112 Madison Avenue, 7th Floor
   New York, NY 10016                              Facsimile: (202) 538-8100
   Tel.: (212) 784-6400
20
   Fax: (212) 213-5949                             Jonathan Tse (CA Bar No. 305468)
   jaybarnes@simmonsfirm.com                       jonathantse@quinnemanuel.com
21
   antruong@simmonsfirm.com                        50 California Street, 22nd Floor
                                                   San Francisco, CA 94111
22
     Counsel for Plaintiffs                        Telephone: (415) 875-6600
                                                   Facsimile: (415) 875-6700
23
                                                   Attorneys for Defendant Google LLC
24

25
                                                   7               Case No. 5:20-cv-5146-LHK-SVK
26                                  JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
           Case 5:20-cv-05146-LHK Document 251 Filed 07/23/21 Page 8 of 8


                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

       I, Andrew Schapiro, attest that concurrence in the filing of this document has been obtained from

the other signatories. I declare under penalty of perjury that the foregoing is true and correct.



       Executed this 23rd day of July, 2021, at Chicago, Illinois.


                                                              /s/ Andrew Schapiro
                                                                Andrew Schapiro




                                                         8               Case No. 5:20-cv-5146-LHK-SVK
                                          JOINT SUBMISSION PURSUANT TO DKT. 241 RE: ESI SEARCH TERMS
